ORDER

PER CURIAM.
Global Security Service appeals the decision of the Labor and Industrial Relations Commission granting unemployment benefits to Angela Johnson. Johnson’s security *162officer license was suspended indefinitely after a person whom she reported for sexual harassment accused her of extortion, prompting a police investigation from which no charges resulted. Global asserts that Johnson left work voluntarily by failing to maintain her license and thus is not entitled to benefits.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).